Opinion
Per Curiam.
The record in this case comes to us containing a bill of exceptions formulated since Article VII, Section 3 of the State Constitution, was promulgated in its amended form. Laws 1911, p. 7. Under the sanction of the rule there established, the bill has attached to it the whole testimony, the instructions of the court to the jury, and other matters deemed material to the decision of the appeal.
After careful consideration of all the matters thus submitted and due attention to the arguments of counsel, we are of the opinion, as authorized by that constitutional provision, that the judgment challeged on this appeal is such as should have been rendered in the case, and the same is therefore affirmed, nothwithstanding the errors alleged to have been committed during the trial. Wills v. Palmer Lumber Co., 58 Or. 536 (115 Pac. 417) ; Atherton v. Walling, 61 Or. 384 (121 Pac. 796) ; Cloyes v. Eckern, 61 Or. 181 (121 Pac. 804). Affirmed.